HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST Hatteras Alpha Hedged Strategies Fund Hatteras Hedged Strategies Fund (the “Funds”) Each a series of Hatteras Alternative Mutual Funds Trust No Load Shares Class A Shares Class C Shares Institutional Class Shares July 31, 2013 Supplement to the Prospectuses and Statement of Additional Information (“SAI”) dated April 30, 2013, as supplemented May 17, 2013 and June 26, 2013 The following information supplements the sections titled “Investment Sub-Advisors to Underlying Funds” on page 39 of the Prospectus for Hatteras Alpha Hedged Strategies Fund (the “Alpha Prospectus”) and page 10 of the Prospectus for Hatteras Hedged Strategies Fund (the “Hedged Strategies Prospectus”). Mountaineer Partners Management, LLC Addition of Sub-Advisor Effective immediately, the Board of Trustees has appointed Mountaineer Partners Management, LLC (“Mountaineer”) as sub-advisor to the Underlying Funds Trust to manage a portion of the Underlying Funds’ assets.The appointment of Mountaineer does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Additionally, the sections on pages 61–64 of the Alpha Prospectus, pages 20–24 of the Hedged Strategies Prospectus and pages 31–39 of the SAI, describing the sub-advisors to the Underlying Funds, are amended to add the following: Mountaineer Partners Management, LLC The Advisor has entered into a Sub-Advisory Agreement with Mountaineer Partners Management, LLC (“Mountaineer”) to manage a portion of the Event Driven Portfolio.Mountaineer is located at 150 East 58th Street, 14th Floor, New York, NewYork 10155 and is a registered investment adviser. Mountaineer provides investment advice and portfolio management services to investment companies, other pooled investment vehicles and pension and profit sharing plans. Please retain this Supplement with your Prospectuses and SAI for future reference.
